                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                    No. 7:17-CR-4-D
                                   No. 7:20-CV-117-D


JEREL LEON JORDAN,                             )
                                               )
                           Petitioner,         )
                                               )
                    v.                         )                      ORDER
                                               )
UNITED STATES OF AMERICA, .                    )
                                               )
                           Respondent.         )


          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.·

          SO ORDERED. This _L day of August 2020.




                                                       United States District Judge




              Case 7:17-cr-00004-D Document 87 Filed 08/03/20 Page 1 of 1
